DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA 
Response to Amendment
With regards to the amendment filed on October 31, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-4 and 6-10 are pending.
Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the case at hand, Kondou discloses a resin composition comprising the same liquid and solid epoxy resins recited by the claims. It would have further been obvious to use the same ratio of liquid epoxy resin in Kondou as recited by claim 1 for the reasons set forth below. Thus, the burden is shifted to applicant to show that the claimed coefficient of variation would not be inherently present in Kondou when modified to use the same ratio of liquid epoxy resin as recited by claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. WO 2017/038040 A1 to Kondou et al. (hereinafter “Kondou”). Kondou was cited by applicant(s) in the IDS filed on June 17, 2020. Patent Pub. No. US 2018/0224604 A1 is an English language equivalent of Kondou and was also cited by applicant in the IDS filed June 17, 2020. 
In re claims 1, 4, and 6, Kondou discloses, see paragraphs [0088]-[0100], Table 1, Example 11, a dry film for optical waveguide cores comprising a dried a resin composition comprising: 
CELLOXIDE 2021P and 850S, each corresponding to a claimed liquid epoxy resin; 
VG3101 and 1006FS (corresponding to the claimed solid epoxy resin), wherein the coefficient of variation as calculated from the weighted average of the refractive index of the liquid epoxy resin and the refractive index of the solid epoxy resin is about 2.02% (2.10% or less). 

Thus, Kondou only differs from claims 1, 4, and 6 in that, in example 11 of Kondou, the ratio of his liquid epoxy resins (CELLOXIDE 2021P and 850S) to the entire resin composition is 25 mass % instead of 5 to 23 mass %. Kondou does teach, however, that “[a] content of the liquid aliphatic epoxy compound ranges preferably from 10% by mass to 30% by mass, inclusive, more preferably from 15% by mass to 25% by mass, inclusive, relative to the total amount of the epoxy compounds.” See paragraph [0041] of the English language equivalent of Kondou.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would have been obvious to use 5 to 23 mass % of both CELLOXIDE 2021P and 850S in Example 11 of Kondou because the preferred range of Kondou for his liquid aliphatic epoxy compound, i.e., CELLOXIDE 2021P, is “15% to 25% by mass” which overlaps the claimed range of 5 to 23 mass %.  Furthermore, since the claimed coefficient of variation is merely a function of the concentrations of the liquid and solid epoxy resins used in the resin composition, it must also follow that Kondou inherently teaches a coefficient of variation that would overlap, or fall within, the claimed range of 2.10% or less. This is because Kondou also teaches that a combined concentration of his solid epoxy resins (VG3101 and 1006FS) is 75% by mass which falls within the range of “65 to 95 mass%” for the ratio of the solid epoxy resin disclosed in paragraph [0031] of applicant’s specification. Thus, the invention of claims 1, 4, and 6 would have been easily obtained by using a slightly lesser amount of CELLOXIDE 2021P in Kondou such that the ratio of his liquid epoxy resins (CELLOXIDE 2021P and 850S) to the entire resin composition is within 5 to 23 mass %. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 1, 4, and 6 in view of Kondou.

In re claim 2, in Example 11 of Kondou, the difference in the refractive index between VG3101 (corresponding to an epoxy resin having the highest refractive index) and CELLOXIDE 2021P (the epoxy resin having the lowest refractive index) is about 0.085.

In re claim 3, since a difference between an average refractive index of the liquid epoxy resin and an average refractive index of the entire resin composition of Kondou is also a function of the concentrations of the liquid and solid epoxy resins used in the resin composition, the difference of 0.04 or less as recited by claim 4 would have also been obvious in view of Kondou because the structure of the resin composition itself is obvious in view of Kondou. It is also noted that the refractive index disclosed for Example 11 is 1.584 which has a difference of less than 0.04 with respect to the refractive index (1.5859) of the 850S liquid epoxy resin used by Kondou. 

In re claims 7 and 9, Kondou discloses, see paragraphs [0106]-[0113], table 3, that after a dry film is exposed and cured, an optical waveguide core is formed.

In re claims 8 and 10, Kondou discloses, see paragraphs [0076]-[0080], fig. 2A-2H, a photoelectric composite wiring board comprising an optical waveguide core as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
November 23, 2022